Filed 10/18/22 P. v. Palm CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C095566

                    Plaintiff and Respondent,                                     (Super. Ct. No. 21CF05606)

           v.

 CLIFFORD ALBERT PALM III,

                    Defendant and Appellant.




         Defendant Clifford Albert Palm III appeals from the judgment entered following
his no contest plea to committing battery with serious injury and suffering a prior serious
or violent felony conviction. Defendant contends, and the People agree, that the three-
year parole period imposed was unauthorized and must be reduced to a two-year parole
period. We agree and modify the judgment.




                                                             1
                                    BACKGROUND 1
       In October 2021, defendant “headbutted” the front desk person of a chapel,
causing a large cut above the victim’s eye. Defendant pleaded no contest to committing
battery with serious injury (Pen. Code, § 243, subd. (d));2 his plea included a Harvey3
waiver and the trial court dismissed the prior conviction allegation. Defendant’s
executed plea form indicated that he would be subject to a three-year parole term.
       At defendant’s November 2021 sentencing, the trial court imposed a three-year
prison term and ordered defendant be on parole for three years following his release from
custody. Defendant did not object to the parole term pronouncement.
                                      DISCUSSION
       Defendant contends the three-year parole period imposed by the trial was
unauthorized and the parole term must be reduced to two years.
       Although defendant did not object to the imposition of the three-year parole term
in the trial court, we may correct an unauthorized sentence on appeal despite the failure to
object. (People v. Scott (1994) 9 Cal.4th 331, 354.) A sentence is unauthorized if “it
could not lawfully be imposed under any circumstance in the particular case.” (Ibid.)
       Effective August 6, 2020, section 3000.01, with exceptions inapplicable here,
provides that prison inmates subject to parole who have been sentenced to a determinate
term and will be released on or after July 1, 2020, shall be released on parole for a period
of two years. (§ 3000.01, subds. (a), (b)(1) & (d).)




1      The parties stipulated that the factual basis of the plea would be taken from the
probation report.
2      Undesignated statutory references are to the Penal Code.
3      People v. Harvey (1979) 25 Cal.3d 754.

                                             2
       In 2021, defendant was sentenced to a determinate term and will necessarily be
released from prison after July 1, 2020. Given these conditions, the maximum period of
parole that the trial court could impose under the new law was two years. Accordingly,
defendant’s period of parole must be reduced to two years.
                                            DISPOSITION
       The judgment is modified to reduce defendant’s parole supervision term to two
years. As modified, the judgment is affirmed. The clerk is directed to prepare an
amended minute order. The clerk is additionally directed to prepare an amended abstract
of judgment and forward a certified copy to the Department of Corrections and
Rehabilitation.



                                                      KRAUSE               , J.



We concur:



      HULL                 , Acting P. J.




      DUARTE               , J.




                                              3